           Case 5:18-cv-00298-D Document 48 Filed 05/15/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

GARRETT DEVELOPMENT, LLC, an )
Oklahoma limited liability corporation, )
                                        )
            Plaintiff,                  )
                                        )
v.                                      )         Case No. CIV-18-298-D
                                        )
DEER CREEK WATER CORP.,                 )
an Oklahoma not-for-profit corporation, )
                                        )
            Defendant.                  )

                                         ORDER

        The City of Oklahoma City, and Oklahoma City Water Utilities Trust (collectively

the “City”), move the Court to consolidate this case and a case currently pending before

Judge Scott L. Palk, Deer Creek Water Corp., v. City of Okla. City et al., CIV-19-1116-

SLP (hereinafter the “Boling Suit”) [Doc. No. 40]. The City is not a party to this lawsuit

but is a named defendant in the Boling Suit. Defendant Deer Creek Water Corporation

objects to the requested relief [Doc. No. 44].

                                     BACKGROUND

        Plaintiff Garrett Development, LLC, (“Garrett”) owns land comprising the NW/4

of Section 19-T14N-R3W, Oklahoma County. Garrett is in the process of developing a

residential housing addition known as the Covell Creek Addition (“Addition”) on this

land.

        In order to obtain re-zoning and final approval of the plat for the Addition and sell
          Case 5:18-cv-00298-D Document 48 Filed 05/15/20 Page 2 of 6



individual residential lots, Garrett contends it must first obtain a water source for the

Addition. Defendant Deer Creek Water Corporation (“Deer Creek”) claims that it has an

exclusive right to provide water to a service area including the Addition pursuant to the

Consolidated Farm and Rural Development Act, 7 U.S.C. § 1926(b).

       In Count I of its Complaint, Garrett seeks a declaration that Deer Creek “does not

have a service area protected by 7 U.S.C. § 1926(b).” Complaint at ¶ 4. In the alternative,

Count II requests a declaration “that Deer Creek has failed and refused to make water

service available to Garrett such that Garrett is free to obtain water service from a water

service provider other than Deer Creek.” Complaint at ¶ 23. The Complaint in the above-

captioned case was filed on April 2, 2018.

       The Complaint in the Boling Suit was filed on November 27, 2019. In the Boling

Suit, Deer Creek sued the City alleging violations of 7 U.S.C. § 1926(b). Thomas and

Gina Boling own 3301 NW 192nd Street and recently demolished an existing residential

home, proposing to build a commercial office park. Complaint, CIV-19-1116-SLP, [Doc.

No. 1] at 4. Deer Creek alleges two counts in the Boling Suit complaint. First that the

City has manifested its intent to limit and encroach on Deer Creek’s protected service

area, in violation of 7 U.S.C. § 1926(b). Next, in Count II, Deer Creek seeks a temporary

restraining order, preliminary, and permanent injunctive relief enjoining the City “from

taking any further action to supply water or attempt to supply water to the Development

area or any other area or areas included in Deer Creek’s protected service area.” Id. at 7.

       In January 2020, the City filed a notice of a related case, to which Deer Creek

objected. See Notice, CIV-19-1116-SLP, [Doc. No. 27]; Objections, CIV-19-1116-SLP,

                                             2
          Case 5:18-cv-00298-D Document 48 Filed 05/15/20 Page 3 of 6



[Doc. No. 29]. The cases were deemed to not be related under General Order 11–1 (Oct.

11, 2011) and proceeded separately thereafter.

                             STANDARD OF DECISION

      Rule 42(a)(2) vests in the district court discretionary authority to consolidate

actions that involve a common question of law or fact. See Gillette Motor Transp. v. N.

Okla. Butane Co., 179 F.2d 711, 712 (10th Cir. 1950) (recognizing “broad discretion

vested in the trial court in ordering consolidation of cases”). Once the district court

determines there is a common question of law or fact, the Court weighs the interest of

judicial convenience in consolidating the cases against the delay, confusion, and

prejudice that consolidation might cause. Ulibarri v. Novartis Pharm. Corp., 303 F.R.D.

402, 404 (D.N.M. 2014).

                                     DISCUSSION

      Defendant contends the City has failed to meet its burden to justify consolidation.

Defendant states that the cases concern two entirely different owners and two different

parcels of land. Although both cases involve the same federal statute—7 U.S.C. §

1926(b)—and both involve Deer Creek’s right under the law, the facts and inquires in

each case are different and unrelated. Response at 2. The City asserts that discovery

requests in both cases will be duplicative, and—for discovery purposes only—the cases

should be consolidated.

      Defendant is correct that the two cases involve different properties, and that the

property owners do not share the same characteristics. Garrett is a limited liability

company with a business concern. The Boling family is comprised of land-owning

                                            3
          Case 5:18-cv-00298-D Document 48 Filed 05/15/20 Page 4 of 6



individuals. The City’s argument relies on an important commonality between both suits.

At issue in both cases is whether 7 U.S.C. § 1926(b) protects Deer Creek’s rights as an

alleged rural water association. But consolidating the cases for discovery purposes, as

the City requests, would not abate the risk of separate actions producing conflicting

results on this point.    Nevertheless, the Court recognizes the commonality and its

underlying importance.

       Despite common issues, there are significant differences that militate against

consolidation. The operative facts underlying the causes of action—though related to a

degree—are not identical. Servants of Paraclete, Inc. v. Great Am. Ins. Co., 866 F. Supp.

1560, 1572 (D.N.M. 1994) (despite commonalities, consolidating cases that “involve

several separate fact issues, parties, and legal questions. . . would not significantly

conserve the Court’s resources”). For example, the inquiries in both cases depend, in

part, on whether the parcel of land at issue falls within Deer Creek’s alleged protected

service area. Further, Garrett makes allegations in the alternative, which assume Deer

Creek has a protected service area, and these depend on facts completely irrelevant to the

Boling Suit. See Complaint [Doc. No. 1] at 7.

       The nature of the relief sought in the actions in question, though certainly similar,

is not necessarily interdependent. For example, should the Court find that Deer Creek is

protected under the law, such a finding would not be dispositive in both cases. Inquiries

related to the specific parcels of land would follow, as would inquiries related to Deer

Creek’s interaction and relationship with Garrett and the Bolings.          Deer Creek, as

Plaintiff in the Boling Suit, is entitled to be the master of its own lawsuit, and it asserts

                                             4
           Case 5:18-cv-00298-D Document 48 Filed 05/15/20 Page 5 of 6



consolidation would cause confusion and prejudice. See Anderson Living Tr. v. WPX

Energy Prod., LLC, 297 F.R.D. 622, 623 (D.N.M. 2014) (noting that in asking for

consolidation, “[d]efendants carry the burden of proof in seeking to upturn the default

rules that the [p]laintiffs are masters of their complaint”); see also Amer. Employers’ Ins.

Co. v. King Res. Co., 545 F.2d 1265, 1269 (10th Cir. 1976) (explaining the different

factors that district courts may consider in deciding a motion to consolidate, to include

the nature of the relief sought).

       Recent discovery requests made in both cases reveal some overlap. Specifically,

the City anticipates an overlap in witnesses. Nevertheless, because the property location,

service needs, and the proposed developments differ in each case, consolidation of

discovery might risk confusion. For example, deposing witnesses about the different

properties under separate ownership in the same deposition might present confusion for

the record. See Pina-Belmarez v. Bd. of Cty. Comm’nrs of Weld Cty. Colo., No. 11-CV-

03179-REB-MJW, 2012 WL 13013230, at *1 (D. Colo. May 1, 2012) (“The mere fact

that consolidation might prove convenient for a [party] . . . provides no reasoned or

dispositive justification for consolidation.”). Moreover, discovery going to the Garrett’s

alternative claim would have no application to the Boling Suit.

       The Court therefore finds that, despite the existence of related questions, the

interest of judicial convenience in consolidating the cases does not outweigh the delay,

confusion, and prejudice that consolidation may cause.

       IT IS THEREFORE ORDERED that the City’s Motion to Consolidate [Doc.

No. 40] is DENIED.

                                             5
   Case 5:18-cv-00298-D Document 48 Filed 05/15/20 Page 6 of 6



IT IS SO ORDERED this 15th day of May, 2020.




                                6
